Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/21 has been entered.
 
Response to Arguments
Applicant’s 1/8/21 arguments with respect to Han (US 2007/0176953 A1) are persuasive.

Election/Restrictions
Claims 8-9, 14, and 16-17 remain withdrawn with traverse.

Claim Objections
Claims 4-5, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 2011/0247511 A1) in view of Schlatterbeck et al. (US 2005/0255249 A1).
Regarding claim 1, Carlson discloses a method for printing sheet-type substrates, comprising: 

- during the movement of the substrate, applying with the application device a fluid application material drop by drop to a surface of the substrate in a pattern (see Figs. 1, 4, 5, and 9) with a pre-defined contour leaving out regions (see Figs. 1, 4, 5, and 9), through a plurality of ink-jet nozzles arranged in a row transversely to the feed direction (see Figs. 1, 4, 5, and 9), in response to computer-controlled switching signals (inherent in Fig. 1), and 
- during the application of the pattern and during the movement of the substrate, moving the ink-jet nozzles back and forth transversely to the feed direction, in the longitudinal direction of the arranged row of ink-jet nozzles, such that the paths travelled by the nozzles over the substrate by the overlap of a movement of the ink-jet nozzles back and forth with a movement of the ink-jet nozzles in the feed direction have direction components running perpendicular to the feed direction (see Figs. 1, 4, 5, and 9), 
wherein the printing of the substrate is completed in a single-pass (see Fig. 1),
wherein a film of fluid organic coating material is applied as a fluid application material and after the application, the film is cured to a firm polymer coating (This is not taught in Carlson.  However, this is taught in Schlatterbeck below.), and
wherein a maximum distance between a leftmost nozzle position and a rightmost nozzle position during the back and forth  movement of the ink-jet nozzles is not greater than five times the nozzle spacing (see Figs. 4, 5, and 9).

However, Carlson, as modified by Schlatterbeck teaches wherein a film of fluid organic coating material is applied as a fluid application material and after the application, the film is cured to a firm polymer coating (see Schlatterbeck’s paragraphs 46, 79-80, 87, 92, and 101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson with the teachings of Schlatterbeck, for the purpose of improving the appearance of the printout.
Regarding claim 10, please note the rejection as set forth above with respect to claim 1.  Claim 10 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.
Regarding claim 11, Carlson further discloses the device according to claim 10, wherein at least one position sensor which measures the position of the ink-jet nozzles in the direction in which the ink-jet nozzles are moved back and forth by means of the moving device (see 115, 125, 160, 170, 180, Fig. 1 and see corresponding equivalents in Figs. 3 and 6).
Regarding claim 12, Carlson further discloses the device according to claim 10, further comprising a plurality of rows of ink-jet nozzles, which are arranged staggered in the feed direction (see Fig. 5).
claim 15, please note the rejection as set forth above with respect to claim 1.  Claim 15 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 2011/0247511 A1) in view of Schlatterbeck et al. (US 2005/0255249 A1) and further in view of Kondo et al. (US 2012/0293593 A1).
Regarding claim 6, Carlson, as modified by Schlatterbeck, discloses all the limitations introduced in parent claim 1.
Carlson, as modified by Schlatterbeck, does not appear to disclose the method according to claim 1, wherein the substrate provided with a printed image is provided with the polymer coating in such a way that the printed image corresponds to the pattern of the coating, such that the contours of the printed image and the pattern extend at least partially in parallel.
However, Carlson, as modified by Schlatterbeck, and further modified by Kondo, discloses the method according to claim 1, wherein the substrate provided with a printed image is provided with the polymer coating in such a way that the printed image corresponds to the pattern of the coating, such that the contours of the printed image and the pattern extend at least partially in parallel (See Kondo’s Fig. 6, Abstract, and paragraphs 17 and 62-64.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Carlson, as modified by Schlatterbeck, with the teachings of Kondo, for the purpose of conserving printing fluid.

Allowable Subject Matter
Claims 4-5, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 18, 2021